1-42

Brown and Seelye

1700 Cooper Point Rd SW #C5
Olympia, Washington 98502
stopdebt@gmail.com

www. BrownandSeelye.com

O: 2533760383

Bill To:

Stoker, Donaubrey & Stephanie

Time Entries

Time Entries

Review
10/16/2018
180 Day report

Review Proof of Claim
10/23/2018
Review Proof of Claim filed by creditor Merrick Bank

Phone Call
1/26/2019
Phone Call with client re: house update

Amended Plan: Prepare and File
2/4/2019
Draft and File Amended Plan; Schedule J and Motion to Modify Plan

Review Notice of Mortgage Changes
3/22/2019
Review Notice of Postpetition Mortgage Fees, Expenses, and Changes

Email
4/1/2019
Email and Phone calls 4/1/2019 to 8/15/2019 re: student loans

Phone Call
6/8/2019
Phone Call to and from client re: bankruptcy status

Phone Call
6/8/2019
From and to client re: post petition debt

Email

6/10/2019

Email from and to Aldridge Pite for Rushmore mortgage company re:
modification

Phone Call

8/15/2019

Phone Call from clients re: loan modification; prepare letter for mortgage
company and review hardship letter

Phone Call
8/15/2019
Phone Call with Rushmore mortgage company

Billed By

Ellen Brown

Ellen Brown

Ellen Brown

Ellen Brown

Ellen Brown

Ellen Brown

Ellen Brown

Ellen Brown

Ellen Brown

Ellen Brown

Ellen Brown

Rate

$375.00

$375.00

$375.00

$375.00

$375.00

$375.00

$375.00

$375.00

$375.00

$375.00

$375.00

Hours

0.50

0.10

0.50

2.00

0.10

0.50

0.50

0.30

0.50

0.50

0.50

INVOICE

Sub

$187.50

$37.50
$187.50
$750.00

$37.50
$187.50
$187.50
$112.50

$187.50
$187.50

$187.50

Page 1 of 3
1-42

Time Entries

Phone Call
8/16/2019
Phone Call from client re: loan modification process

Meeting with Clients
8/20/2019
re: modification and call to mortgage company with clients

Amended Plan: Prepare and File

9/7/2019

Draft and File Amended Plan, Schedules | and J; Motion to Amend
and/or Modify Plan

Email
9/13/2019
Obtain and review pay advices; emails to and from Trustee

Review Proof of Claim

9/26/2019

Review Proof of Claim filed by creditor Wilmington Savings Fund
Society

Review Proof of Claim
11/1/2019
Review Proof of Claim filed by creditor Navient Solutions (amended)

Email

11/5/2019

Emails from 11/5/2019 to 11/7/2019 re: reduced work schedule and
payments

Email
11/13/2019
Email from client re: DSHS. Call to Mr. Meza at DSHS; call to client

Review
11/20/2019
Review and Send new modification packet to Rushmore

Phone Call

11/29/2019

Phone Call follow up on loan modification; call to client with additional
documents needed

Meeting with Clients

12/18/2019

Review and send additional documents for loan modification; call to
attorneys for Rushmore mortgage

Email
3/23/2020
Email from and to client re: stimulus check

Review Notice of Mortgage Changes
3/30/2020
Review Notice of Postpetition Mortgage Fees, Expenses, and Changes

Email
6/7/2020
Email from client re: correspondence from OneMain.

Review Notice of Mortgage Changes
7/9/2020
Review Notice of Postpetition Mortgage Fees, Expenses, and Changes

Review Notice of Mortgage Changes
9/9/2020
Review Notice of Postpetition Mortgage Fees, Expenses, and Changes

Billed By

Ellen Brown

Ellen Brown

Ellen Brown

Ellen Brown

Ellen Brown

Ellen Brown

Ellen Brown

Ellen Brown

Ellen Brown

Ellen Brown

Ellen Brown

Ellen Brown

Ellen Brown

Ellen Brown

Ellen Brown

Ellen Brown

Rate

$375.00

$375.00

$375.00

$375.00

$375.00

$375.00

$375.00

$375.00

$375.00

$375.00

$375.00

$375.00

$375.00

$375.00

$375.00

$375.00

Hours

0.50

1.00

2.00

0.50

0.10

0.10

0.50

1.00

1.00

0.30

1.00

0.30

0.10

0.50

0.10

0.10

Sub

$187.50

$375.00

$750.00

$187.50

$37.50

$37.50

$187.50

$375.00

$375.00

$112.50

$375.00

$112.50

$37.50

$187.50

$37.50

$37.50

Page 2 of 3
1-42

Time Entries

Prepare and File
9/11/2020
Motion for Attorney Compensation

Billed By Rate Hours
Ellen Brown $375.00 1.00
Time Entries 16.10
Total
Total (USD)
Paid
Balance

Sub

$375.00

$6,037.50

$6,037.50
$0.00

$6,037.50

Page 3 of 3
